Judge WELLS
dissenting.
In am persuaded that defendant was entitled to have the trial court conduct an in camera examination of the prosecution’s file to determine if the exculpatory statement alleged by defendant to have been seen previously by defendant’s counsel was in the file.
Additionally, I am persuaded that the trial court erred in allowing the state to “corroborate” Ms. Steele’s testimony as to the unauthorized charge against her credit card defendant was tried for by introducing a long list of other unauthorized charges not connected to defendant.
I vote for a new trial.